
	
		I
		111th CONGRESS
		2d Session
		H. R. 5242
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Emergency
		  Management Agency to establish a disaster recovery assistance program for
		  businesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Business Disaster Recovery Assistance Act of
			 2010.
		2.Business disaster
			 recovery assistance program
			(a)EstablishmentNot later than 30 days after the date of
			 enactment of this Act, the Administrator of the Federal Emergency Management
			 Agency shall establish a program to assist covered entities affected by a major
			 disaster.
			(b)Grant
			 authorityIn carrying out the program under subsection (a), the
			 Administrator is authorized to make a grant to a covered entity to assist the
			 following:
				(1)The repair or
			 replacement of property owned by the entity and damaged as a direct result of a
			 major disaster, including real estate, inventory, supplies, machinery, and
			 equipment.
				(2)The meeting of ordinary and necessary
			 financial obligations of the entity that, as a direct result of a major
			 disaster, might not otherwise be met.
				(c)Application
			 processThe Administrator shall establish a process for the
			 submission of applications for grants under subsection (b).
			(d)Grant
			 amount
				(1)In
			 generalA grant made to a covered entity under subsection (b)
			 shall be in an amount not exceeding $28,000.
				(2)Adjustment of
			 limitThe Administrator shall adjust annually the limit
			 established under paragraph (1) to reflect changes in the Consumer Price Index
			 for All Urban Consumers published by the Department of Labor.
				(e)Relationship to
			 other lawNothing in this section may be construed to prohibit a
			 recipient of a grant under subsection (b) from receiving assistance under any
			 other Federal law.
			(f)DefinitionsIn this Act, the following definitions
			 apply:
				(1)Covered
			 entityThe term covered entity means a business or
			 private nonprofit organization operating in an area with respect to which the
			 President declared, during the 60-day period preceding the date the entity
			 submitted an application under subsection (c), a major disaster under section
			 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170).
				(2)Major
			 disasterThe term major
			 disaster has the meaning given that term in section 102 of such Act (42
			 U.S.C. 5122).
				
